DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Device for generating… a unit for computing…” in claim 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating a saliency map for a picture of a sequence of pictures, computing a saliency value for each block of said picture characterized in that wherein the saliency value equals the self information of said block, said self information depending on the spatial and temporal contexts of said block. 
The limitation of generating a saliency map, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for 
This judicial exception is not integrated into a practical application. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Page 9 of the specification lists possible applications for the technology. Examiner recommends rewording the claims to integrate the generation into a practical application to overcome the 35 USC 101 rejection. While dependent claims give more detail on the processes, as the dependent claims appear to be pure math, these were not sufficient to overcome the interpretation of the claims as an abstract idea.
Additionally, Claim 10 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ma et al. (IDS: US 20040086046 A1).
Regarding claims 1, 9 and 10, Ma et al. disclose a method for, generating a saliency map for a picture of a sequence of pictures, said picture being divided in blocks of pixels, comprising; a device for generating a saliency map for a picture of a sequence of pictures, said picture being divided in blocks of pixels, comprising; and computer program product comprising a computer useable medium having computer readable program code embodied thereon, the computer program product comprising; a step for computing a saliency value for each block of said picture characterized in that wherein the saliency value equals the self information of said block, said self information depending on the spatial and temporal contexts of said block (“Systems and methods to generate a motion attention model of a video data sequence are described. In one aspect, a motion saliency map B is generated to precisely indicate motion attention areas for each frame in the video data sequence. The motion saliency maps are each based on intensity I, spatial coherence Cs, and temporal coherence Ct values. These values are extracted from each block or pixel in motion fields that are extracted from the video data sequence. Brightness values of detected motion attention areas in each frame are accumulated to generate, with respect to time, the motion attention model”, abstract, “The motion saliency maps are each based on intensity I, spatial coherence Cs, and temporal coherence Ct values. These values are extracted from each block or pixel in motion fields that are extracted from the video data sequence. For 

Regarding claim 2, Ma et al. disclose the method of claim 1. Ma et al. further disclose self information is computed based on the probability of observing said block given its spatial and temporal contexts, said probability being the product of the probability of observing said block given its spatial context and of the probability of observing said block given its temporal context (The Spatial Coherence Inductor induces the spatial phase consistency of motion vectors. Regions with consistent motion vectors have high probability to be in one moving object. In contrast, regions with inconsistent motion vectors are more likely located at the boundary of objects or in still background, [0038], spatial phase histogram whose .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (IDS: US 20040086046 A1) as applied to claim 2 above, further in view of Boisson et al. (US 20070189389 A1).

Regarding claim 3, Ma et al. disclose the method of claim 2.  Ma et al. do not disclose 
the probability of observing said block given its spatial context is estimated as follows: - associate to each block of said picture a set of K ordered coefficients, with K a positive integer, said set of coefficients being generated by transforming said block by a first predefined transform; - estimate, for each coefficient of order k, its probability distribution within said image, k € [1; K]; and - compute the probability of observing said block given its spatial context as the product of the probabilities of each coefficient of the set associated to said block. 

Boisson et al. teach the probability of observing said block given its spatial context is estimated as follows: - associate to each block of said picture a set of K ordered coefficients, with K a positive integer, said set of coefficients being generated by transforming said block by a first predefined transform; - estimate, for each coefficient of order k, its probability distribution within said image, k € [1; K]; and - compute the 

Ma et al. and Boisson et al. are in the same art of using spatial and temporal data (Ma et al., abstract; Boisson et al., abstract). The combination of Boisson et al. with Ma et al. will 

Regarding claim 4, Ma et al. and Boisson et al. disclose the method of claim 2.  Boisson et al. further teach said first predefined transform is a two-dimensional discrete cosine transform (DCT, [0037]).
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and upon amending the claims to overcome the 35 USC 101 rejections of claims 1-10. The following art is cited as relevant but not sufficient to disclose, teach or fairly suggest the subject matter of claim 5:

Yin Li et al. “SALIENT REGION DETECTION AND TRACKING IN VIDEO”: 

    PNG
    media_image1.png
    297
    603
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    544
    611
    media_image2.png
    Greyscale
” Following the segmentation step, an object or region tracking process is usually carried out on the subsequent frames so as to improve the video processing speed. A typical approach in region tracking is to first extract motion information between two consecutive frames, then based on which, objects detected in the previous frame are projected onto the next [I], [4]. This work aims to find salient regions which will most likely capture human’s attentions at his first sight of the 

US 20030202598 A1:

    PNG
    media_image3.png
    341
    511
    media_image3.png
    Greyscale

A significance decoding unit 18 is included in order to decode the wavelet coefficients from the entropy decoding unit 16 according to significance information. Therefore, during operation, the wavelet coefficients will be ordered according to the correct spatial order by using the inverse of the technique used on the encoder side. As can be further seen, a spatial recomposition unit 20 is also included to transform the wavelet coefficients from the significance decoding unit 18 into partially decoded frames. During operation, the wavelet coefficients corresponding to each GOP will be transformed according to the inverse of the 2D wavelet transform performed on the encoder side. This will produce partially decoded 

Berengolts “On the distribution of Saliency”: “We consider a generalization [10] of the Ullman-Shaashua saliency measure [13] and aim to analyze the saliency measure in a probabilistic context: regarding the basic grouping information (grouping cues) as random variables, we use ergodicity and asymptotic analysis to derive the saliency distribution associated with the main curves (“figure”) and with the rest of the image (“background”).” “In real computer vision situations there is no certainty that two feature points belong to the same curve. In the non-model-based context the evidence of such an event, denoted “cue,” is some image-based measurement extracted from the local neighborhoods of the feature points (e.g. the difference in the gradient angles of the two feature points) [11]. The distribution of this measurement is different for feature point pairs belonging to the same curve and those which do not. Therefore, the posterior probability that the feature point xi belongs to the curve c(xj), to which the feature point xj belongs, Pij = Prob[xi ∈ c(xj )], may be inferred.”

“Probabilistic Gaze Imitation and Saliency Learning in a Robotic Head”: 

    PNG
    media_image4.png
    245
    527
    media_image4.png
    Greyscale


Machine Translation JP 2000-207564 A: “To provide a method for detecting a main subject in an image. A digital image is segmented into a small number of regions having similar
characteristics (S2) and grouped into large regions corresponding to perceptually organized objects (S2). 6). The region is evaluated using saliency features, i.e., structural saliency features and semantic saliency features (S8a, S8a). 8b). Features of both types are integrated using an inference engine to generate a final confidence map of the main subject (S1).” Image process. Q. described in 1995. "Foreground / back" by Huang et al. ground segmentation of color images by integration "of multiple cubes" addressed the automatic segmentation of the color image into the foreground and background, assuming that the

In the present invention, low level early viewing features include color, brightness, and texture. Geometric features include location (center location), spatial relationships (boundary, proximity, perimeter, and protrusion), size, shape, and symmetry. Semantic features include body, face, sky, grassland, And other green vegetation; The present invention also provides a) receiving a digital image, b) extracting an area of an arbitrary shape and size defined by an actual object from the digital image, and c) converting the area into a physical area. Grouping into larger segments corresponding to the grouped objects; d) extracting at least one structural saliency feature and at least one semantic saliency feature for each region; e) Using a probabilistic inference engine to integrate saliency features and generate an estimate of confidence that each region is the main subject.

US 20030086496 A1: “The PMES image is generated by first computing a mixture energy value indicative of the energy associated with both object motion and camera motion in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084.  The examiner can normally be reached on 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661